IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anton Johnson,                             :
                   Petitioner              :
                                           :
            v.                             :
                                           :
PA Dep’t of Corr., K.P. Reisinger, et al., :   No. 756 M.D. 2018
                   Respondents             :   Submitted: May 1, 2020


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                    FILED: June 2, 2020

             Before this Court are the Pennsylvania Department of Corrections’
(Department) and Hearing Officer K.P. Reisinger’s (Officer Reisinger) (collectively,
DOC) preliminary objections (Preliminary Objections) to Anton Johnson’s (Johnson)
pro se amended petition for review in the nature of a complaint in mandamus
(Petition) filed in this Court’s original jurisdiction. After review, we sustain the
Preliminary Objections and dismiss the Petition.


                                      Background
             On August 15, 2012, an officer notified Johnson, while working in the
State Correctional Institution (SCI) at Camp Hill’s recreation yard, to report to the
block officer when recreation was over, because he had a visitor. See Petition ¶2. At
the conclusion of recreation, Johnson immediately reported to the block officer to
receive confirmation of his visitor and proceeded to his cell to prepare for the visit.
See Petition ¶3. Because the pants he was wearing were wet from sweat, and the
inmates’ laundry was late returning clean clothing for the unit, Johnson alerted the
block officer that he needed a pair of size 3x pants. See Petition ¶¶4-5. The block
officer said he would check to see if there were any pants in the block’s closet. See
Petition ¶5. A block worker brought two pairs of size 3x pants to Johnson’s cell. See
Petition ¶6. The block worker said he did not know if they were clean, but they were
better than what Johnson was wearing. See id.
             Johnson laid the pants on his bunk and continued to wash up. See
Petition ¶7. The block officer came to Johnson’s cell and ordered him to hurry so he
would not be caught up in the prison count and have to make his family wait longer.
See Petition ¶8. Johnson finished washing, put on the best-looking pair of pants,
along with his shirt and boots, and exited the cell toward the officer’s control booth
for his pass. See Petition ¶9. The block officer told Johnson to make sure he kept his
pass and prison identification in his hands to show the officers at the three check
points on the way to the visitation area. See Petition ¶10.
             Johnson exited his block, proceeded through the checkpoints and entered
into the inmate lobby area to await his turn to begin the strip search process with
other inmates. See Petition ¶¶11-12. Upon entering the inmate strip room, Johnson
was asked his size, was given a hanger, and told to remove his clothing, place them
on the hanger, hand them to the inmate behind the counter, and step aside. See
Petition ¶13. Johnson removed his boots and shirt and placed them on the counter.
He then removed his pants and while shaking them out before folding them at the
crease to place on the hanger, he heard Security Officer Tilden (Officer Tilden) ask if
something fell on the floor. See Petition ¶14. Johnson responded that he did not
know. See id. Officer Tilden asked Johnson what was on the floor, and Johnson
replied, “a[]lot of paper.” Petition ¶15. Officer Tilden looked over the counter to
see, and told Johnson to pick the papers up. See id. Johnson picked the papers up
and handed them to Officer Tilden. See id. Officer Tilden inspected the papers, gave
                                           2
them back to Johnson, and ordered him to throw the papers into the trash can. See id.
Johnson threw the papers in the trash can. See id.
                After Johnson finished the strip search and got dressed, he asked Officer
Tilden if he could use the bathroom before going into the visiting room, and Officer
Tilden consented. See Petition ¶17. Johnson used the bathroom and walked into the
visiting room to wait for his family. See id. Approximately 15 to 20 minutes later,
security officers approached Johnson, handcuffed him and escorted him to the
restrictive housing unit (RHU). See id. Later that same day, Johnson received a DC-
804 Investigative Report, which stated he was being held for investigation. See
Petition ¶18.
                On August 16, 2012, Johnson received a DC-141 Misconduct for Escape
and Possession of Contraband, see Petition ¶19, presumably, because the papers
found in the pants purportedly contained an escape note. Johnson submitted a DC-
141 Inmate Statement. See id. A hearing on the disciplinary charges was scheduled
for August 21, 2012, but Johnson was transferred to Chester County Prison for
processing of his criminal charges1 and placed in the minimum custody block. See
Petition ¶20. Johnson returned to SCI-Camp Hill in October 2012. See Petition ¶21.
Officer Reisinger conducted the disciplinary hearing on October 25, 2012. See id.
Officer Tilden did not attend. See id.
                During the hearing, Officer Reisinger allegedly refused to: call any of
Johnson’s witnesses, examine any camera footage, produce the escape note, or grant
Johnson a handwriting specialist from the Office of Special Investigations and
Intelligence (OSII) to compare the writing on the alleged escape note. See Petition
¶22. Officer Reisinger also refused to allow any staff to help Johnson defend against
his charges, and refused to allow Johnson to see any of the video footage or challenge


      1
          The Petition does not indicate to what criminal charges Johnson is referring.
                                                  3
any of the evidence. See id. Johnson was given 90 days in the RHU as a disciplinary
sanction and punishment for the charges. See id.
                  On October 25, 2012, Johnson submitted an Inmate Appeal form to the
Sergeant2 during mail and paperwork hand-out. See Petition ¶23. Johnson also filed
several grievances, and his family called the prison and the OSII to report the
Department’s actions. See id. Approximately four to seven days later, Johnson was
transferred to SCI-Fayette, and his misconduct appeal was never ruled upon. See id.
Johnson was given a high-level custody (H) code for Escape at SCI-Fayette, but not
until he began filing grievances regarding his misconduct hearing. See Petition ¶24.


                                                 Facts
                  On December 5, 2018, Johnson filed a petition for review with this
Court. On January 16, 2019, Johnson filed the instant Petition. Therein, Johnson
requests this Court to direct SCI-Camp Hill/SCI-Administration to: (1) grant him
another hearing on the Escape and Possession of Contraband charges, with a full
review of the evidence that was not introduced and the evidence that was withheld by
the SCI-Camp Hill investigative officers; (2) remove the high security codes O3 and
H from his record and lower his custody level; and (3) remove him from SCI-Fayette
and all prisons within this Western Region, due to fear of being retaliated against for
submitting the Petition. See Petition at 7.
                  After being afforded numerous time extensions, DOC filed its
Preliminary Objections in the nature of a demurrer on September 11, 2019. Therein,
DOC alleged: (1) Johnson’s claims are time barred by the applicable two-year statute
of limitations; (2) Johnson failed to exhaust administrative remedies; (3) Johnson


         2
             The Petition does not indicate the name of the sergeant.
         3
             The Petition does not indicate what O code is or when Johnson was assigned such custody
level.
                                                   4
failed to include writings pursuant to Pennsylvania Rule of Civil Procedure No.
(Rule) 1019(i); (4) Officer Reisinger is not a Commonwealth Statewide Officer; (5)
this Court does not have original or appellate jurisdiction over inmate disciplinary
and grievance decisions; and (6) DOC is entitled to a demurrer due to the
insufficiency of Johnson’s pleading.
             After being afforded numerous time extensions, DOC filed its brief in
support of its Preliminary Objections on January 6, 2020. By February 19, 2020
Order, this Court directed Johnson to file his response brief by March 2, 2020, or be
precluded from so filing. Johnson did not file a brief.


                                        Discussion
             The law is well settled:

             In ruling on preliminary objections, we must accept as true
             all well-pleaded material allegations in the petition for
             review, as well as all inferences reasonably deduced
             therefrom. The Court need not accept as true conclusions
             of law, unwarranted inferences from facts, argumentative
             allegations, or expressions of opinion. In order to sustain
             preliminary objections, it must appear with certainty that
             the law will not permit recovery, and any doubt should be
             resolved by a refusal to sustain them.
             A preliminary objection in the nature of a demurrer admits
             every well-pleaded fact in the [petition for review in the
             nature of a] complaint and all inferences reasonably
             deducible therefrom. It tests the legal sufficiency of the
             challenged pleadings and will be sustained only in cases
             where the pleader has clearly failed to state a claim for
             which relief can be granted. When ruling on a demurrer, a
             court must confine its analysis to the [petition for review in
             the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (citations omitted).
“[C]ourts reviewing preliminary objections may not only consider the facts pled in
the [petition for review in the nature of a] complaint, but also any documents or
                                            5
exhibits attached to it.” Allen v. Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth.
2014).
               DOC first argues that Johnson’s claims are barred by the two-year
statute of limitations.4 DOC specifically argues:

               In Pennsylvania, the appropriate statute of limitation is two
               years from the date of incident. 42 Pa.C.S.[] § 5524,
               Bougher v. Univ[.] of Pittsburgh, 882 F.2d 74, 78 (3d Cir.
               1989). See Doner v. Jowitt & Rodgers Co., 445 A.2d 1237,
               1240 (Pa. Super. 1982); Mosley v. Settles, 779 A.2d 1208,
               1209 (Pa. Super. 2001).
DOC Br. at 7. Section 5524 of the Judicial Code provides:
               The following actions and proceedings must be commenced
               within two years:
               (1) An action for assault, battery, false imprisonment, false
               arrest, malicious prosecution or malicious abuse of process.
               (2) An action to recover damages for injuries . . . .
               (3) An action for taking, detaining or injuring personal
               property[.]
               (4) An action for waste or trespass of real property.
               (5) An action upon a statute for a civil penalty or forfeiture.
               (6) An action against any officer of any government unit for
               the nonpayment of money or the nondelivery of property . .
               ..
               (7) Any other action or proceeding to recover damages for
               injury to person or property . . . .

       4
         Rule 1030(a) provides that the statute of limitations is an affirmative defense that must be
pled as “new matter,” and should not be asserted during the preliminary objections stage. Pa.R.C.P.
No. 1030(a). However, this Court has held that, although “the statute of limitations is to be pled as
new matter, it may be raised in preliminary objections where the defense is clear on the face of the
pleadings and the responding party does not file preliminary objections to the preliminary
objections.” Petsinger v. Dep’t of Labor & Indus., Office of Vocational Rehabilitation, 988 A.2d
748, 758 (Pa. Cmwlth. 2010). Here, Johnson did not file preliminary objections to the Preliminary
Objections.
                                                 6
              (8) An action to recover damages for injury to a person or
              for the death of a person . . . .
42 Pa.C.S. § 5524.

              DOC does not specify which subsection of Section 5524 of the Judicial
Code upon which it relies.         Notwithstanding, DOC’s above-cited cases involve
personal injury claims. Because none of Johnson’s claims are based on personal
injury, DOC’s first preliminary objection is overruled.5
              DOC next asserts that Johnson failed to exhaust his administrative
remedies by not appealing from the misconduct and resulting discipline to even the
first level of the Department’s three-level administrative appeal process available to
all SCI inmates.
              Section 93.10(b)(6) of the Department’s Regulations provides an
administrative appeal process for inmates who are dissatisfied with the result of
prison misconduct hearings. See 37 Pa. Code § 93.10(b)(6). Specifically, DC-ADM
801 provides for a three-level appeal process from all misconducts, beginning with
the filing of a DC-141, Part 2(E).6 “As a defense asserted in a preliminary objection
under [Rule] 1028(a)(7), failure to exhaust remedies generally cannot be determined
from the existing record and requires consideration of facts presented in a hearing or
by other evidence.” Mayo v. Newman (Pa. Cmwlth. No. 279 C.D. 2018, filed August
15, 2018), slip op. at 9.7




       5
           Johnson’s claims do not appear to fall within any of the enumerated actions.
       6
           See https://www.cor.pa.gov/AboutUs/Documents/DOCPolicies/801_Inmate_Discipline.pdf
(last visited June 2, 2020).
         7
           Pursuant to Section 414(a) of the Commonwealth Court Internal Operating Procedures,
unreported opinions of a panel of the Commonwealth Court, if issued after January 15, 2008, may
be cited for their persuasive value, but not as binding precedent. 210 Pa. Code § 69.414(a). Mayo
is cited for its persuasive value.


                                               7
             Here, Johnson alleged:

             On October 25[,] 2012[,] on [the] p[.]m[.] shift[,] I
             submitted my Inmate Appeal form to the [Sergeant]
             during mail and paperwork hand[-]out[.] I also filed several
             grievances and my family called the prison and [the] OSII
             security office to report the actions of the prison and my
             treatment. [Four to seven] days later, I was transferred to
             SCI-Fayette and I was never given the Appeal [sic] to the
             misconduct.

Petition ¶23 (emphasis added).
             This Court “must accept as true all well-pleaded material allegations in
the petition for review, as well as all inferences reasonably deduced therefrom.”
Torres, 997 A.2d at 1245. Further, “any doubt should be resolved by a refusal to
sustain” the preliminary objection. Id. Because it can be inferred from the above-
quoted allegation that Johnson filed a DC-141, Part 2(E), which was not disposed of
because of his transfer, it does not “appear with certainty that the law will not permit
recovery.” Id. Accordingly, DOC’s second preliminary objection is overruled.
             DOC also contends that Johnson failed to include writings pursuant to
Rule 1019(i). Specifically, DOC maintains that the Petition should be dismissed
because Johnson failed to attach the documents referred to therein, i.e., DC-141, Part
2(C) (Inmate Statement), DC-141, Part 2(A) (Inmate Witness List), Inmate Appeal
form and grievances.
             Rule 1019(i) provides:

             When any claim or defense is based upon a writing, the
             pleader shall attach a copy of the writing, or the material
             part thereof, but if the writing or copy is not accessible to
             the pleader, it is sufficient so to state, together with the
             reason, and to set forth the substance in writing.
Pa.R.C.P. No. 1019(i). The Pennsylvania Supreme Court has explained:
             While our rules require the pleading of all material facts
             upon which claims are based, there is no requirement to

                                           8
             plead the evidence upon which the pleader will rely to
             establish those facts.          United Refrigerator Co. v.
             Applebaum, . . . 189 A.2d 253, 255 ([Pa.] 1963); Unified
             Sportsmen of Pa. v. Pa. Game Comm’n, 950 A.2d 1120,
             1134 (Pa. [Cmwlth.] 2008) (holding that to be sufficiently
             specific, ‘the complaint need not cite evidence but only
             those facts necessary for the defendant to prepare a
             defense’). We have long recognized that ‘the line between
             pleading facts and evidence is not always bright[,]’ but
             distilled the specificity requirement into two conditions that
             ‘must always be met: [t]he pleadings must adequately
             explain the nature of the claim to the opposing party so
             as to permit him to prepare a defense and they must be
             sufficient to convince the court that the averments are
             not merely subterfuge.’ Bata v. Cent.-Penn Na[‘l] Bank of
             Phila[.], . . . 224 A.2d 174, 179 ([Pa.] 1966); see also
             Martin [v. Lancaster Battery Co., Inc.], 606 A.2d [444,] 448
             [(Pa. 1992)]. To assess whether a claim has been pled with
             the requisite specificity, the allegations must be viewed in
             the context of the pleading as a whole.

Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010,
1029-30 (Pa. 2018) (emphasis added). “Only documents forming the basis of the
cause of action must be attached as exhibits to a complaint.” Mayo, slip op. at 8.
             Here, the basis of the Petition is Johnson’s alleged unfair hearing. This
claim is not based upon a writing, but rather the hearing itself. “In addition, the [DC-
141, Part 2(C) (Inmate Statement), DC-141, Part 2(A) (Inmate Witness List), Inmate
Appeal form and grievances] are presumably in [DOC’s] possession. Therefore,
[Johnson] did not have to attach them to his [Petition].” Mayo, slip op. at 8. Because
it does not “appear with certainty,” Torres, 997 A.2d at 1245, that the writings were
required to “adequately explain the nature of the claim to the opposing party so as to
permit [it] to prepare a defense,” Golden Gate, 194 A.3d at 1030, DOC’s third
preliminary objection is overruled.
             DOC next argues that the Petition must be dismissed because Officer
Reisinger, during the timeframe complained of within the Petition, was a Disciplinary


                                           9
Hearing Examiner at SCI-Camp Hill and, therefore, was not a statewide officer for
purposes of the Court’s original jurisdiction.
             “Pursuant to Section 761(a)(1) of the Judicial Code, the Commonwealth
Court shall have original and exclusive jurisdiction over civil actions against the
Commonwealth government, with specified exceptions not relevant here. 42 Pa.C.S.
§ 761(a)(1).” Chruby v. Dep’t of Corr., 4 A.3d 764, 772 (Pa. Cmwlth. 2010). “This
Court has original jurisdiction in a suit against a Commonwealth party and non-
Commonwealth parties [] when the Commonwealth party is indispensable.” Id.
(quoting Ballroom, LLC v. Commonwealth, 984 A.2d 582, 588 (Pa. Cmwlth. 2009)).
             Here, because it is not contested that DOC is an indispensable party,
Officer Reisinger’s status is of no moment. Accordingly, DOC’s fourth preliminary
objection is overruled.
             DOC next asserts that this Court does not have original or appellate
jurisdiction over inmate disciplinary and grievance decisions. “[W]e agree with
[DOC] that this Court lacks jurisdiction, in our appellate capacity, to consider
[Johnson’s] Petition. Specifically, ‘[i]nmate misconducts are a matter of internal
prison management and, thus, do not constitute adjudications subject to appellate
review.’” Dantzler v. Wetzel, 218 A.3d 519, 522 (Pa. Cmwlth. 2019) (quoting Hill v.
Dep’t of Corr., 64 A.3d 1159, 1167 (Pa. Cmwlth. 2013)).

             [A]s to the viability of [Johnson’s] suit in this Court’s
             original jurisdiction, [the Department’s] decisions regarding
             inmate misconducts generally fall outside the scope of our
             original jurisdiction. Hill. This holds true even where a
             prisoner’s constitutional rights were allegedly violated
             because ‘[p]rison inmates do not enjoy the same level of
             constitutional protections afforded to non-incarcerated
             citizens.’ Bronson v. Cent. Office Review Comm., . . . 721
A.2d 357, 359 ([Pa.] 1998). Indeed, ‘incarceration brings
             about the necessary withdrawal or limitation of many
             privileges and rights, a retraction justified by the


                                           10
               considerations underlying our penal system.’ Robson v.
               Biester, . . . 420 A.2d 9, 13 ([Pa. Cmwlth.] 1980).

Dantzler, 218 A.3d at 523.8
               Here, Johnson is seeking a second misconduct hearing, which is
essentially another way of appealing from his first misconduct hearing. Because
misconduct hearings are part of the “Department’s Inmate Discipline Procedures
Manual,” see DC-ADM 801, Section 3 (“Misconduct Hearings”),9 and this Court
does not have original or appellate jurisdiction over DOC’s misconduct decisions,
DOC’s fifth preliminary objection is sustained.10


                                           Conclusion
               Because this Court does not have jurisdiction over Johnson’s Petition,
the Petition is dismissed.


                                             ___________________________
                                             ANNE E. COVEY, Judge




       8
           The Dissent states that based on the Dantzler Dissent, “Johnson has stated a claim that
triggers our original jurisdiction, and would overrule the preliminary objections to the extent []
DOC argues we do not have such jurisdiction to consider this matter.” Johnson v. Pa. Dep’t of
Corr. (Pa. Cmwlth. No. 756 M.D. 2018, filed June 2, 2020) (Ceisler J., concurring/dissenting), slip
op. at 3. However, as the dispositive facts herein are virtually identical to those in Dantzler, this
Court is obligated to follow Dantzler as well as the constraints established in Bronson.
Accordingly, the Court must sustain DOC’s preliminary objections and dismiss Johnson’s Petition.
        9
          Indeed, “[t]he Hearing Examiner is solely responsible for decisions of credibility and guilt
or innocence.          Any sanction is to be decided by the Hearing Examiner.”
https://www.cor.pa.gov/AboutUs/Documents/DOCPolicies/801_Inmate_Discipline.pdf (last visited
June 2, 2020) (DC-ADM 801(A)(4)).
        10
           Because of this Court’s disposition of DOC’s fifth preliminary objection, there is no need
to address DOC’s last preliminary objection.
                                                 11
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anton Johnson,                             :
                   Petitioner              :
                                           :
            v.                             :
                                           :
PA Dep’t of Corr., K.P. Reisinger, et al., :   No. 756 M.D. 2018
                   Respondents             :


                                       ORDER

             AND NOW, this 2nd day of June, 2020, the Pennsylvania Department of
Corrections’ and Hearing Officer K.P. Reisinger’s fifth preliminary objection to
Anton Johnson’s pro se amended petition for review in the nature of a complaint in
mandamus (Petition) is SUSTAINED, and the Petition is DISMISSED.



                                        ___________________________
                                        ANNE E. COVEY, Judge
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anton Johnson,                          :
                    Petitioner          :
                                        :
      v.                                : No. 756 M.D. 2018
                                        : SUBMITTED: May 1, 2020
PA Dep't of Corr., K.P. Reisinger,      :
et al.,                                 :
                   Respondents          :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

CONCURRING AND DISSENTING OPINION
BY JUDGE CEISLER                                            FILED: June 2, 2020

      I join the majority, insofar as it overrules Respondents Pennsylvania
Department of Corrections’ (Department) and Hearing Officer K.P. Reisinger’s
(Officer Reisinger) (collectively, DOC) preliminary objections to Petitioner Anton
Johnson’s (Johnson) Amended Petition for Review (Amended Petition) regarding
Johnson’s alleged failure to file within the applicable statute of limitations, exhaust
administrative remedies, or attach necessary writings to his Amended Petition, as
well as regarding the fact that Officer Reisinger is not a Commonwealth Statewide
Officer. However, I strongly dissent from the majority’s decision to sustain the
DOC’s preliminary objections to our jurisdiction in this matter.

      I recognize that our existing case law prevents courts from exercising
any appellate jurisdiction over DOC grievance matters and from exercising original
jurisdiction over such grievance matters in almost every circumstance. That is the
combined thrust of the Supreme Court's decision in Bronson v. Central Office
Review Committee, 721 A.2d 357 (Pa. 1998), and the Commonwealth Court's en
banc decision in Dantzler v. Wetzel, 218 A.3d 519 (Pa. Cmwlth. 2019).
      Even so, it is entirely inappropriate to completely sustain the DOC’s
preliminary objections to our jurisdiction here.
             In ruling on preliminary objections, this Court accepts as
             true all well-pled allegations of material fact, as well as all
             inferences reasonably deducible from those facts. Key v.
             Pa. Dep’t of Corr., 185 A.3d 421 (Pa. Cmwlth. 2018).
             However, this Court need not accept unwarranted
             inferences, conclusions of law, argumentative allegations,
             or expressions of opinion. Id. For preliminary objections
             to be sustained, it must appear with certainty that the law
             will permit no recovery. Id. Any doubt must be resolved
             in favor of the non-moving party. Id.
Dantzler, 218 A.3d at 522 n.3.
      At its most basic level, “[t]he touchstone of due process is protection of the
individual against arbitrary action of government[.]” Wolff v. McDonnell, 418 U.S.
539, 558 (1974). Given this, I am deeply disturbed by the stark lack of process
Johnson alleges he was given by the DOC. In his Amended Petition, Johnson claims
he was prevented from presenting any witnesses or evidence at the grievance
hearing, could not confront or question the prison guard who presumably found the
escape note, and was not allowed to inspect or challenge the escape note itself.
Amended Petition, ¶¶21-22. Taking such allegations as true at this juncture, and even
accounting for the decreased level of constitutional protections given to prisoners,
these averments establish that the DOC egregiously deprived Johnson of any
meaningful amount of due process.
      The inmate grievance process should not be a kangaroo court that capriciously
upholds or imposes penalties. Instead, the accused must be given a reasonable
opportunity to defend themselves against a charge; otherwise, the outcome of


                                        EC - 2
each grievance will be based upon nothing more than the presiding officer’s whim,
rather than some semblance of objective or defined standards. Such procedural due
process protections constitute “an elemental, foundational component of justice[,]”
the absence of which renders any imposed punishment “fundamentally unfair.”
Dantzler, 218 A.3d at 528 (Ceisler, J., concurring in part and dissenting in part).
      Indeed, this is precisely the type of future scenario I was concerned about in
Dantzler, when I wrote: “The majority’s decision [in Dantzler] essentially gives the
[DOC] license to operate as a Star Chamber of sorts, secure in the knowledge that
its handling of misconduct matters is effectively immune from judicial review, no
matter how capriciously it chooses to alter or promulgate its internal regulations, or
punish those members of our society over which it maintains custodial control.” Id.
Our continued failure to intercede, no matter how manifestly deficient the DOC’s
handling of an inmate grievance may be, is a shameful blot upon our jurisprudence.
      As such, I would rule that Johnson has stated a claim that triggers our original
jurisdiction, and would overrule the preliminary objections to the extent the DOC
argues we do not have such jurisdiction to consider this matter. I therefore
respectfully dissent in part.

                                       __________________________________
                                       ELLEN CEISLER, Judge




                                       EC - 3